ORDER ACCEPTING RESIGNATION
Comes now Ned M. Berbeco, the Respondent in this cause, and tenders his verified petition for leave to resign from the bar of the Supreme Court of Indiana together with his affidavit in support of said petition, all pursuant to Admission and Discipline Rule 28, Section 17.
And this Court, being duly advised, now finds the Respondent has met the requirements of the above noted rule and that, accordingly, his resignation should be accepted and this matter dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that that Ned M. Berbeco is hereby removed as a member of the Bar of this State and the Clerk of this Court is directed to remove his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for *612reinstatement at a future date. In light of the foregoing, this disciplinary action is dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 8(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the respondent.
All Justices concur.